                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT CHATTANOOGA

  FAITH BLAKE,                                     )
                                                   )
         Petitioner,                               )
                                                   )           No.:    1:18-CV-305
  v.                                               )
                                                   )
  UNITED STATES OF AMERICA,                        )           Judge Collier
                                                   )
         Respondent.                               )

                                       MEMORANDUM

         Before the Court is Petitioner’s motion to vacate her sentence under 28 U.S.C. § 2255.

  (Doc. 2.) The United States (the “Government”) has filed a response in opposition (Doc. 7), and

  Petitioner has replied (Doc. 9). Petitioner has also filed supplemental briefing (Doc. 26), a motion

  for an evidentiary hearing (Doc. 30), two motions for a subpoena (Docs. 23, 25), and a motion

  requesting the status of the case (Doc. 39.)

  I.     BACKGROUND

         A.      Offense Conduct

         Petitioner’s criminal case arose from her operation of two pain-management clinics,

  Superior One Medical Clinic (“Superior One”) and Elite Care, in Chattanooga, Tennessee.

         In December 2010, Petitioner and her mother, Barbara Lang, opened Superior One. (Doc.

  158 in Case No. 1:12-cr-104.) They hired Charles Larmore as a nurse practitioner and later hired

  Jerome Sherard as the medical director of the clinic. During the clinic’s operation, controlled

  substances were prescribed to nearly every patient, routinely being written outside the course of

  professional conduct and without legitimate medical purposes. Many of the clinic’s patients were

  addicted to controlled substances, had histories of drug abuse, and displayed signs of drug abuse,




Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 1 of 32 PageID #: 381
  but they were still prescribed controlled substances. Patients were seen and prescribed medications

  without adequate medical documentation or justification, and medications sometimes were

  prescribed in dangerous combinations or given to patients whose medical histories should have

  raised alarms that the prescription would be dangerous. Patients also used and distributed drugs

  in the clinic’s parking lot. (Id.)

          The clinic failed to impose pill counts, which seek to verify that patients are taking their

  medications as prescribed, and prescribers failed to check databases to ensure patients were not

  “doctor shopping” for physicians who would prescribe controlled substances. In addition, patients

  had previously been discharged for violating the clinic’s rules were allowed to return and obtain

  prescriptions for controlled substances. Petitioner and some of her employees had substance abuse

  issues, and many clinic employees were also patients. (Id.)

          The clinic used promotional schemes to increase business, such as giving a free visit to

  patients who referred ten people to the clinic. Some patients were part of prescription-distribution

  rings in which a broker would pay for a prescription in exchange for receiving a portion of the pills

  prescribed, a scheme of which the clinic’s operators knew. The clinic was operated on a cash-only

  basis, refusing to accept credit cards, debit cards, or checks. Employees were paid in cash, they

  did not receive any W-2 forms, and no taxes were withheld from their pay. Armed guards would

  patrol the parking lot, and some employees kept firearms inside the clinic. During its operation,

  the clinic had to move several times due to the clientele it attracted. It was estimated the clinic

  brought in two million dollars during its operation. Superior One ultimately closed in July 2011.

  (Id.)

          In August 2011, after Superior One closed, Petitioner opened a new clinic called Elite Care.

  Petitioner continued to employ Sherard as the medical director and employed nurse practitioners



                                                   2

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 2 of 32 PageID #: 382
  who saw patients and prescribed controlled substances to them. Elite Care operated in a similar

  manner to Superior One, and several former Superior One patients were seen at Elite Care. Elite

  Care business records show it generated approximately $700,000 in gross revenue during its

  operation. Elite Care closed in November 2011. (Id.)

         Based on records obtained from the Tennessee Controlled Substances Monitoring

  Database, Larmore prescribed over twenty kilograms of oxycodone while working at Superior

  One, and Sherard prescribed over eight kilograms of oxycodone while employed at Superior One

  and Elite Care. Petitioner admitted a majority of these prescriptions were not for legitimate

  medical purposes. In addition, Petitioner failed to disclose any income from either clinic on her

  2011 personal income tax return. She also failed to report approximately $1.5 million in income

  and failed to pay approximately $550,000 in taxes. (Id.)

         Petitioner was released on bond pending trial. (Doc. 34 in Case No. 1:12-cr-104.)

  However, in May 2013, evidence was obtained that Petitioner had violated one or more of her

  conditions of release, and a revocation hearing was set for May 14, 2013. (Docs. 122, 158 in Case

  No. 1:12-cr-104.) Petitioner failed to appear for her revocation hearing, and when law enforcement

  agents went to her residence, they found she had abandoned it. (Doc. 158 in Case No. 1:12-cr-

  104.) In October 2013, Petitioner was apprehended in Maryland using an assumed name. (Id.)

         B.      Guilty Plea

         Eugene Shiles was appointed to represent Defendant upon her arraignment in October

  2012. (Docs. 29–30 in Case No. 1:12-cr-104.) In December 2013, Petitioner pleaded guilty to

  two counts of conspiracy to distribute and dispense, and cause to be distributed and dispensed,

  Schedule II, III, and IV controlled substances, outside the scope of professional practice and not

  for a legitimate medical purpose, in violation of 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(C), and



                                                  3

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 3 of 32 PageID #: 383
  (b)(1)(E), and one count of failure to appear, in violation of 18 U.S.C. § 3145(a)(1) and

  (b)(1)(A)(i).1 (Docs. 130, 158, 167 in Case No. 1:12-cr-104.)

         On March 20, 2014, at Petitioner’s request, the Court relieved Shiles as Petitioner’s counsel

  and appointed Hannah Stokes. (Doc. 208 in Case No. 1:12-cr-104.)

         On August 1, 2014, through Stokes as her counsel, Petitioner filed a motion to withdraw

  her guilty plea on the grounds that Shiles had coerced her into pleading guilty. (Doc. 276 in Case

  No. 1:12-cr-104.) The Court conducted a hearing, at which the Government called Shiles to testify

  and introduced correspondence between Shiles and Petitioner as corroboration. (See Doc. 358 at

  3 in Case No. 1:12-cr-104.) The Court ultimately denied Petitioner’s motion to withdraw her

  guilty plea. (Doc. 359 in Case No. 1:12-cr-104.)

         On December 12, 2014, Petitioner moved for a psychiatric evaluation. (Doc. 464 in Case

  No. 1:12-cr-104.) Following the evaluation and a hearing, the Magistrate Judge determined

  Petitioner was competent to stand trial and had been competent when she entered her guilty plea.

  (Doc. 635 in Case No. 1:12-cr-104.) The Court accepted and adopted the Magistrate Judge’s

  Report and Recommendation, finding Petitioner competent to stand trial and finding her to have

  been competent when she entered her guilty plea. (Doc. 642 in Case No. 1:12-cr-104.)

         In the meantime, on December 30, 2014, and again at Petitioner’s request, the Court

  relieved Stokes as counsel for Petitioner and appointed John Brooks as Petitioner’s counsel. (Doc.

  498 in Case No. 1:12-cr-104.)




         1
          Petitioner also agreed to plead guilty to one count of obstructing and impeding the Internal
  Revenue laws, in violation of 26 U.S.C. § 7212(a). (Docs. 130, 158, 167 in Case No. 1:12-cr-104.)
  The Government later moved to dismiss the count (Doc. 665 in Case No. 1:12-cr-104) in light of
  United States v. Miner, 774 F.3d 336 (6th Cir. 2014), and Petitioner’s guilty plea to the count was
  withdrawn (Doc. 712 at 6 in Case No. 1:12-cr-104).
                                                   4

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 4 of 32 PageID #: 384
         C.      Sentencing Proceeding

         Petitioner’s sentencing hearing took place on October 1, 2015. (Doc. 671 in Case No. 1:12-

  cr-104.) Brooks raised multiple objections to the Presentence Report on Petitioner’s behalf and

  moved for a downward departure. (Doc. 712 [Hearing Tr.] in Case No. 1:12-cr-104.)

         First, Petitioner objected to the two-level enhancement for obstruction of justice as it risked

  double counting based on Petitioner’s guilty plea for failure to appear. (Id. at 8.) The Court denied

  this objection because the failure-to-appear offense had been grouped with the other offenses,

  thereby removing any double-counting concerns. (Id. at 11 [21–25], 12 [1–2].)

         Second, Petitioner objected to the two-level firearm enhancement because Petitioner did

  not have a firearm and the Government had to prove the armed security guards were co-

  conspirators for Petitioner to receive the enhancement. (Id. at 12 [4–18].) The Government called

  James Hixson to establish the security guards were co-conspirators. (Id. at 19 [4–13], 20 [7–12].)

  Based on the evidence, the Court determined the security guards were co-conspirators, Petitioner

  knew they possessed firearms, and they possessed firearms in connection with the drug-trafficking

  offense. (Id. at 43 [4–10], 45 [16–20].) Accordingly, the Court denied the objection to the two-

  level firearm enhancement. (Id. at 45 [20–21].)

         Third, Petitioner objected to the two-level enhancement for using and maintaining a facility

  for purposes of distributing and manufacturing controlled substances, because no controlled

  substances were manufactured or distributed at the clinic.         (Id. at 46 [5–20].)    The Court

  acknowledged this argument was novel, but the Court denied the objection because Petitioner’s

  proposed interpretation would eliminate the ability of the Government to use the statute to

  prosecute illegal prescriptions. (Id. at 55 [22–25], 56 [1–7].)




                                                    5

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 5 of 32 PageID #: 385
         Fourth, Petitioner objected to the two-level livelihood enhancement, arguing there was no

  proof of a pattern of livelihood as Petitioner had only been involved in the conspiracy for nine

  months. (Id. at 56 [9–20].) The Court denied the objection because, as Petitioner conceded, the

  language of the enhancement applied, and Petitioner’s argument more properly applied to her

  request for a variance. (Id. at 59 [16–22].)

         Fifth, Petitioner objected to the four-level increase based on her role as an organizer. (Id.

  at 59 [24–25], 60 [1–5].)      Her counsel argued the chief organizer was Lang, Petitioner’s

  co-defendant and mother, so the organizer enhancement should not apply to Petitioner. (Id. at 60

  [5–8].) The Court denied this objection based on the evidence in the record and Petitioner’s hiring

  of Sherard, which demonstrated she was an organizer and leader of the criminal activity. (Id. at

  64 [3–22].)

         Finally, Petitioner objected to the failure to apply the safety valve, but acknowledged that,

  considering the Court’s rulings, she could not satisfy the safety-valve requirements. (Id. at 65 [1–

  12].) The Court acknowledged the objection was made to preserve the record and denied the

  objection. (Id. at 65 [13–16].)

         Petitioner then moved for a downward departure based on her emotional and mental-health

  problems and based on her drug addiction. (Id. at 66–67.) The Court, taking into account the

  sentences of her co-defendants and noting drug quantities are not the perfect proxy for culpability,

  granted her motion for a non-Guidelines sentence. (Id. at 97 [20–25], 98 [1–2].)

         Petitioner was sentenced to seventeen years of imprisonment for each of the two conspiracy

  counts and ten years for failure to appear, all to run consecutively, for a total term of forty-four

  years of imprisonment. (Doc. 674 in Case No. 1:12-cr-104.)




                                                   6

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 6 of 32 PageID #: 386
         D.      Appellate Proceedings

         Petitioner, through Brooks as her counsel, appealed her sentence as procedurally and

  substantively unreasonable. (Doc. 717 in Case No. 1:12-cr-104.) The United States Court of

  Appeals for the Sixth Circuit disagreed and affirmed Petitioner’s sentence. (Id.)

         The Court of Appeals held it was not error to apply the two-level enhancement for

  maintenance of a facility for purpose of distributing controlled substances. (Id. at 5.) It explained

  that issuance of a prescription qualifies as distribution, Petitioner stipulated Superior One and Elite

  Care wrote medically unnecessary prescriptions for controlled substances, and Petitioner, as owner

  and operator, maintained the clinics. (Id. 4–5.)

         The Court of Appeals further held the Court did not err in imposing the enhancement for

  obstruction of justice, because the Court had followed binding Sixth Circuit precedent. (Id. at 5.)

         The Court of Appeals found no clear error in applying the firearm enhancement based on

  the evidence that co-conspirators carried firearms and Petitioner knew some clinic staff members

  carried firearms. (Id. at 6–7.)

         The Court of Appeals next discussed the two-level leadership enhancement. (Id. at 7.)

  Petitioner argued this Court erred in not imposing the enhancement on her co-defendants, but the

  Court of Appeals noted that application of the enhancement does not turn on whether the sentences

  of all conspirators are similarly enhanced. (Id.) Because Petitioner owned and operated the clinics

  as her primary occupation and Sherard and Larmore were her employees, the enhancement was

  applied correctly. (Id.) The appellate court then denied Petitioner’s argument that USSG

  §§ 3C1.1, 2D1.1(b)(1), and (b)(12) are unconstitutionally vague, because the Supreme Court has

  held the Guidelines are not subject to vagueness challenges. (Id. at 7–8.)




                                                     7

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 7 of 32 PageID #: 387
         Finally, the Court of Appeals addressed Petitioner’s substantive-reasonableness arguments.

  (Id. at 8–9.) Petitioner argued her sentence created an unwarranted sentencing disparity between

  her and similarly situated defendants. (Id. at 8.) However, the Court of Appeals noted there is a

  strong presumption of reasonableness afforded to in-Guidelines and below-Guidelines sentences,

  and the cases cited by Petitioner involved defendants with lower drug quantities. (Id.) As a result,

  Petitioner failed to overcome the presumption of reasonableness. (Id.) The Court of Appeals noted

  this Court acknowledged the advisory nature of the Guidelines, considered the 18 U.S.C. § 3553(a)

  factors, correctly calculated the Guidelines range, and sentenced Petitioner below that range. (Id.)

  Thus, the Court of Appeals held the Court did not abuse its discretion in imposing a sentence of

  five hundred twenty-eight months in prison. (Id. at 8–9.)

         Petitioner then filed a petition for writ of certiorari to the Supreme Court of the United

  States, which was denied on October 11, 2017. (Doc. 720 in Case No. 1:12-cr-104.)

         E.      28 U.S.C. § 2255 Petition

         On December 13, 2018, Petitioner filed a motion for her sentence to be vacated, her

  indictment dismissed, and her guilty plea set aside. (Doc. 2.) Petitioner advances four arguments

  for relief: (1) the involuntariness of her plea and inadequate assistance of counsel, (2) nationwide

  sentencing disparities, (3) lack of consideration given to the 18 U.S.C. § 3553 factors, and

  (4) prosecutorial and investigational misconduct in violation of Petitioner’s constitutional rights.

  (Id.) Petitioner also asserts this Court is biased against her and requests a recusal. (Id.)

         In response, the Government contends Petitioner has not established her counsel was

  constitutionally ineffective and that the Court has already rejected similar allegations from

  Petitioner. (Doc. 7 at 5.) The Government asserts Petitioner’s claims of misconduct are not

  meritorious. (Id. at 6–7.)     Finally, the Government contends Petitioner’s claims regarding



                                                    8

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 8 of 32 PageID #: 388
  sentencing disparities and consideration of § 3553 factors are not cognizable on collateral review

  and were expressly rejected by the Court of Appeals. (Id. at 4–5, 7–8 (combining grounds two

  and three).)

         Petitioner has filed a reply brief (Doc. 9), a supplemental brief (Doc. 26), a motion for an

  evidentiary hearing (Doc. 30), motions for a subpoena (Docs. 23, 25), and a motion requesting the

  status of the case (Doc. 39). The matter is now ripe for review.

  II.    STANDARD OF REVIEW

         Under 28 U.S.C. § 2255, a federal prisoner may move to vacate, set aside, or correct a

  sentence when the sentence imposed was in violation of the Constitution or federal law, the court

  was without jurisdiction to impose such a sentence, the sentence was in excess of the maximum

  authorized by law, or the sentence is otherwise subject to collateral attack. To prevail on a § 2255

  motion, the petitioner “must allege one of three bases as a threshold standard: (1) an error of

  constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of fact

  or law that was so fundamental as to render the entire proceeding invalid.” Weinberger v. United

  States, 268 F.3d 346, 351 (6th Cir. 2001) (citing United States v. Addonizio, 442 U.S. 178, 185–

  86 (1979)). Thus, a petitioner “must clear a significantly higher hurdle than would exist on direct

  appeal.” United States v. Frady, 456 U.S. 152, 166 (1982). This higher burden is in line with the

  historic meaning of habeas corpus, which is “to afford relief to those whom society has ‘grievously

  wronged.’” Brecht v. Abrahamson, 507 U.S. 619, 637 (1993).

         A district court must summarily dismiss a § 2255 motion if “it plainly appears from the

  motion, any attached exhibits, and the record of the prior proceedings that the moving party is not

  entitled to relief.” See Rules Governing Section 2255 Proceedings in United States District Courts

  Rule 4(b).



                                                    9

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 9 of 32 PageID #: 389
          If the motion is not summarily dismissed pursuant to Rule 4(b), Rule 8(a) of the Rules

  Governing Section 2255 Proceedings requires the district court to determine, after a review of the

  answer and the records of the case, whether an evidentiary hearing is required. See id. 8(a). A

  petitioner’s burden of establishing entitlement to an evidentiary hearing is relatively light. See

  Martin v. United States, 889 F.3d 827, 832 (6th Cir. 2018). If a petitioner presents a legitimate

  factual dispute, then “the habeas court must hold an evidentiary hearing to determine the truth of

  the petitioner’s claims.” Huff v. United States, 734 F.3d 600, 607 (6th Cir. 2013) (quoting

  Valentine v. United States, 488 F.3d 325, 333 (6th Cir. 2007)). On the other hand, an evidentiary

  hearing is not required if “the petitioner’s allegations cannot be accepted as true because they are

  contradicted by the record, inherently incredible, or conclusions rather than statements of fact.”

  Martin, 889 F.3d at 832 (quoting MacLloyd v. United States, 684 F. App’x 555, 559 (6th Cir. 2017)

  (internal quotation marks omitted)). Nor does a petitioner’s assertion of innocence, without more,

  entitle her to a hearing. Id.

  III.    DISCUSSION

          The Court conducted an initial review of Petitioner’s § 2255 motion and determined from

  its face that it should not be summarily dismissed. (Doc. 5.) Upon further review of the

  submissions of the parties, the record, and applicable law, the Court finds that a hearing is not

  necessary to resolve the motion and thus will DENY Petitioner’s motion for a hearing (Doc. 30).

          The Court will first consider Petitioner’s request for recusal, and will then turn to her claims

  of an involuntary guilty plea, ineffective assistance of counsel, sentencing disparities, failure to

  consider the sentencing factors, and prosecutorial and investigative misconduct.




                                                    10

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 10 of 32 PageID #: 390
            A.     Request for Recusal

            Petitioner contends the Court is biased against her and requests recusal based on a

  statement the Court made during her sentencing hearing. (Doc. 2 at 88–89.) Specifically, during

  her sentencing hearing, the Court stated:

            In looking at my involvement with you over the past two or three years or so,
            looking at your history of erratic behavior, looking at other things that you have
            done, the Court thinks it is quite plausible that you might decide to make money
            again, and even though the law is such that you cannot open up a practice yourself,
            you could entice some medical professional who is at a weak moment in their lives
            to open up a practice in their names, with you actually being the power behind the
            scenes and therefore controlling the operation. . . . So the Court believes that in
            your case a sentence not only has to achieve those first two purposes but also has
            to be one that will put you out of circulation so you will not have the opportunity
            to engage in this type of activity anymore.

  (Doc. 712 at 96 [22–25], 97 [1–6, 15–19] in Case No. 1:12-cr-104.) Petitioner contends this

  comment demonstrates clear bias against her and asserts recusal is required. (Id. at 90.)

            Under 28 U.S.C. § 455(a), “[a]ny justice, judge, or magistrate judge of the United States

  shall disqualify himself in any proceeding in which his impartiality might reasonably be

  questioned.” Section 455(a) requires disqualification “if a reasonable, objective person, knowing

  all of the circumstances, would have questioned the judge’s impartiality.” Johnson v. Mitchell,

  585 F.3d 923, 945 (6th Cir. 2009) (quoting Hughes v. United States, 899 F.2d 1495, 1501 (6th Cir.

  1990)).

            In addition to the grounds listed in § 455(a), disqualification is also required “[w]here [the

  judge] has a personal bias or prejudice concerning a party, or personal knowledge of disputed

  evidentiary facts.” 28 U.S.C. § 455(b)(1).2 concerning the proceeding under the following

  circumstances:



            2
            28 U.S.C. § 455(b) lists other grounds, as well, none of which are implicated by
  Petitioner’s motion.
                                                     11

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 11 of 32 PageID #: 391
         A party may also seek recusal pursuant to 28 U.S.C. § 144:

         Whenever a party to any proceeding in a district court makes and files a timely and
         sufficient affidavit that the judge before whom the matter is pending has a personal
         bias or prejudice either against him or in favor of any adverse party, such judge
         shall proceed no further therein, but another judge shall be assigned to hear such
         proceeding.

  “[T]he affidavit must allege facts showing ‘a personal bias as distinguished from a judicial one,

  arising out of the judge’s background and association and not from the judge’s view of the law.”

  Ullmo ex rel. Ullmo v. Gilmour Acad., 273 F.3d 671, 681 (6th Cir. 2001) (quoting United States

  v. Story, 716 F.2d 1088, 1090 (6th Cir. 1983)). As a result, “opinions formed by the judge on the

  basis of facts introduced or events occurring in the course of the current proceedings, or of prior

  proceedings, do not constitute a basis for a bias or partiality motion unless they display a deep-

  seated favoritism or antagonism that would make fair judgment impossible.” Liteky v. United

  States, 510 U.S. 540, 555 (1994). Similarly, “judicial remarks during the course of a trial that are

  critical or disapproving of, or even hostile to, counsel, the parties, or their cases, ordinarily do not

  support a bias or partiality challenge.” Id.

         Here, Petitioner’s request for recusal is based on the Court’s statement during the

  sentencing hearing about a need to protect the public from Petitioner’s future crimes. That

  statement, however, was based on the evidence presented during the hearing, namely that the

  significant amount of money Petitioner was able to obtain in a short period of time would create a

  strong incentive to commit the offense again. Petitioner has not offered any evidence to suggest

  the statement represents deep-seated antagonism, aside from repeatedly asserting the Court is

  biased against her. Petitioner has not provided any facts to support her claims of bias, and there is

  no evidence in the record to suggest bias. As a result, recusal is not required under either 28 U.S.C.

  § 455 or 28 U.S.C. § 144.



                                                    12

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 12 of 32 PageID #: 392
         B.      Involuntariness of Plea

         Petitioner asserts she signed her plea agreement due to coercion, threats, and untruthfulness

  by Shiles, her first counsel. (Doc. 2 at 15.) Petitioner alleges Shiles told her if she went to trial

  and refused to negotiate for a plea agreement, she would receive an effective life sentence. (Id. at

  16.) Petitioner also alleges Shiles called her names and said she was a “no good drug dealer”

  whenever Petitioner asserted the accusations against her were false. (Id.) Petitioner contends she

  never would have accepted the plea had it not been for her counsel’s actions. (Id.) Petitioner also

  contends her extreme anemia prevented her guilty plea from being voluntarily and knowing. (Id.

  at 23–24.) In response, the Government first notes the Court rejected similar allegations of

  coercion when Petitioner sought to withdraw her guilty plea. (Doc. 7.) The Government next

  points to Petitioner’s statements under oath during her plea colloquy in which she asserted she had

  not been coerced or forced to plead guilty. (Id.) She also swore that the plea agreement was

  accurate and she was pleading guilty because she was in fact guilty. (Id.) As a result, the

  Government asserts her claims of coercion are not credible and, thus, her challenge to her guilty

  plea should be dismissed. (Id.)

         “[T]he voluntariness and intelligence of a guilty plea can be attacked on collateral review

  only if first challenged on direct review.” Bousley v. United States, 523 U.S. 614, 621 (1998).

  Failure to challenge a plea on direct review results in the claim being procedurally defaulted on

  collateral review unless the defendant can show either cause and actual prejudice or that he or she

  is actually innocent. Id. at 622. “To establish actual innocence, petitioner must demonstrate that,

  in light of all the evidence, it is more likely than not that no reasonable juror would have convicted

  him.” Bousley, 523 U.S. at 623 (internal quotations omitted).




                                                   13

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 13 of 32 PageID #: 393
         Here, although Petitioner directly appealed her sentence to the Court of Appeals, she did

  not include a challenge to the validity of her guilty plea. (See Doc. 717 in Case No. 1:12-cr-104.)

  As a result, Petitioner’s § 2255 challenge to the validity of her guilty plea is procedurally defaulted,

  and she cannot succeed on her claim unless she can show either cause and prejudice for failing to

  raise it earlier or actual innocence. Because Petitioner’s argument focuses on her counsel’s failure

  to raise the issue on appeal, it appears she is pursuing an argument based on cause and prejudice,

  rather than on an allegation of actual innocence.

         To show cause, a petitioner ordinarily must demonstrate that an “objective factor external

  to the defense” prevented his or her counsel from complying with the procedural rule or that the

  procedural default was because of counsel’s constitutionally ineffective performance. Murray v.

  Carrier, 477 U.S. 478, 488 (1986). And, in addition to cause, a petitioner must show prejudice,

  which requires “not merely that the errors at . . . trial created a possibility of prejudice, but that

  they worked to his actual and substantial disadvantage, infecting his entire trial with error of

  constitutional dimensions.” Id. at 494 (quoting Frady, 456 U.S. at 170).

         Petitioner points to no objective factor that prevented her counsel from raising the issue of

  an involuntary plea on appeal. Instead, Petitioner alleges the issue was not raised because Brooks

  would not do what she asked and did not show her the appeal until after he appealed her case to

  the Supreme Court. (Doc. 2 at 5.) Thus, it appears Petitioner is arguing the procedural default

  was due to Brooks’s constitutionally ineffective performance.

         In determining whether an appellate attorney performed with reasonable competence, the

  Court of Appeals has provided a non-exhaustive list of factors to consider, including:

         (1) Were the omitted issues “significant and obvious”?
         (2) Was there arguably contrary authority on the omitted issues?
         (3) Were the omitted issues clearly stronger than those presented?
         (4) Were the omitted issues objected to at trial?

                                                    14

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 14 of 32 PageID #: 394
            (5) Were the trial court’s rulings subject to deference on appeal?
            (6) Did appellate counsel testify in a collateral proceeding as to his appeal strategy
                and, if so, were the justifications reasonable?
            (7) What was appellate counsel’s level of experience and expertise?
            (8) Did the petitioner and appellate counsel meet and go over possible issues?
            (9) Is there evidence that counsel reviewed all the facts?
            (10) Were the omitted issues dealt with in other assignments of error?
            (11) Was the decision to omit an issue an unreasonable one which only an
                 incompetent attorney would adopt?

  Mapes v. Coyle, 171 F.3d 408, 427–28 (6th Cir. 1999).

            Brooks failed to include a challenge to the validity of Petitioner’s guilty plea in Petitioner’s

  appeal.     However, considering the above factors, Brooks still performed with reasonable

  competence. The Court had already denied Petitioner’s motion to withdraw her guilty plea, which

  would have been reviewed by the appellate court under an abuse-of-discretion standard. See

  United States v. Haygood, 549 F.3d 1049, 1052 (6th Cir. 2008). As a result, Petitioner has failed

  to allege facts sufficient to demonstrate cause and prejudice based on Brooks’s actions.

  Accordingly, Petitioner’s challenge to the validity of her guilty plea is procedurally defaulted.

            Even assuming Petitioner’s claim were not procedurally defaulted, it would still fail on the

  merits. “Solemn declarations in open court carry a strong presumption of verity. The subsequent

  presentation of conclusory allegations unsupported by specifics is subject to summary dismissal,

  as are contentions that in the face of the record are wholly incredible.” Blackledge v. Allison, 431

  U.S. 63, 74 (1977). Petitioner swore under oath during her plea colloquy that she had not been

  forced or threatened into pleading guilty and that she was pleading guilty because she was in fact

  guilty. (Doc. 227 at 11 [6–8], 26 [15–17] in Case No. 1:12-cr-104.) In addition, after pleading

  guilty, Petitioner was interviewed by Probation Officers in preparation for her Presentence Report,

  and at no time did she indicate she was not guilty of the offenses to which she pleaded guilty.

  (Doc. 358 in Case No. 1:12-cr-104.) Further, Petitioner had a hearing before the Magistrate Judge



                                                      15

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 15 of 32 PageID #: 395
  after requesting new counsel and again did not express any intention to withdraw her plea of guilty,

  despite having the opportunity to address the Court. (Id.) Petitioner has not offered any new

  evidence to overcome her solemn declaration of guilt in open court and the validity of her guilty

  plea. Petitioner’s challenge to the validity of her guilty plea will be denied.

         C.      Ineffective Assistance of Counsel

         Claims of ineffective assistance of counsel are governed by the two-prong test in Strickland

  v. Washington, 466 U.S. 668 (1984). To establish an ineffective assistance of counsel claim,

         First, the defendant must show that counsel’s performance was deficient. This
         requires showing that counsel made errors so serious that counsel was not
         functioning as the “counsel” guaranteed the defendant by the Sixth Amendment.
         Second, the defendant must show that the deficient performance prejudiced the
         defense. This requires showing that counsel’s errors were so serious as to deprive
         the defendant of a fair trial, a trial whose result is reliable.

  Id. at 687. In doing so, a petitioner has the burden to support his or her contentions by a

  preponderance of the evidence. Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006). While

  both prongs must be established to meet a petitioner’s burden, if “it is easier to dispose of an

  ineffectiveness claim on the ground of lack of sufficient prejudice . . . that course should be

  followed.” Id. at 697.

         “The proper measure of attorney performance remains simply reasonableness under

  prevailing professional norms.” Id. at 688. There is a strong presumption that counsel’s conduct

  was reasonable. Id. at 689; see also Sims v. Livesay, 970 F.2d 1575, 1579–80 (6th Cir. 1992) (“The

  court should begin with a strong presumption that counsel’s conduct falls within the wide range of

  reasonable professional assistance”) (internal quotations and citations omitted).          “A fair

  assessment of attorney performance requires that every effort be made to eliminate the distorting

  effects of hindsight, to reconstruct the circumstances of counsel’s challenged conduct, and to

  evaluate the conduct from counsel’s perspective at the time.” Strickland, 466 U.S. at 689.

                                                   16

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 16 of 32 PageID #: 396
          Petitioner has asserted claims of ineffective assistance of counsel against Shiles, Stokes,

  and Brooks, each of whom represented her at some point during her criminal case. The Court will

  address each claim below.

                  1.       Claims Against Shiles

          Petitioner claims Shiles’s conduct constitutes ineffective assistance of counsel because he

  coerced her into pleading guilty (Doc. 2 at 16), fired the investigator he had hired to question

  witnesses (id. at 44), lied in court about her meeting with the FBI and being shown all discovery

  (id. at 73, Doc. 9 at 9), was aggressive towards her (Doc. 9 at 9), and testified against her despite

  a conflict of interest (id. at 22).

                           a.      Coercion

          Petitioner claims Shiles coerced her into pleading guilty. (Doc. 2 at 16.) However, the

  Court has previously determined Petitioner’s allegations regarding Shiles’s alleged coercion were

  not credible. (Doc. 358 at 4–5 in Case No. 1:12-cr-104.) In addition, Petitioner stated under oath

  that she was pleading guilty because she was in fact guilty and that she had not been forced or

  threatened to plead guilty. (Doc. 227 at 11 [6–8], 26 [15–17] in Case No. 1:12-cr-104.) Petitioner

  has not provided any evidence to suggest Shiles coerced her into pleading guilty, nor evidence to

  overcome the strong presumption of verity afforded to solemn declarations in court.               See

  Blackledge, 431 U.S. at 74. As a result, Petitioner’s ineffective assistance claim based on Shiles’s

  alleged coercion will be dismissed.

                           b.      Fired Investigator

          Petitioner asserts Shiles provided ineffective counsel because he fired the investigator hired

  to question witnesses. (Doc. 2 at 44.)




                                                   17

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 17 of 32 PageID #: 397
         While a failure to hire an investigator can constitute ineffective assistance of counsel, a

  petitioner must demonstrate the hiring of an investigator would have resulted in exculpatory

  evidence, and, thus, the failure to do so prejudiced her defense. See Alexander v. United States,

  Case No. 2:16-cv-585, 2018 WL 1907426, at *8 (S.D. Ohio Apr. 23, 2018).

         Here, Petitioner does not provide any evidence to suggest Shiles’s firing of the investigator

  prejudiced her defense. She does not identify any witnesses who were not interviewed and whose

  testimony would have assisted in her defense. As a result, Petitioner has failed to demonstrate

  Shiles’s firing of the investigator prejudiced her defense. Petitioner’s ineffective assistance claim

  based on Shiles’s firing of the investigator will therefore be dismissed.

                         c.      Lies in Court

         Petitioner alleges Shiles lied in court when he asserted Petitioner had a meeting with the

  FBI. (Doc. 2 at 73.) However, Petitioner also states she did have a meeting with the FBI. (Doc.

  2 at 74.) Thus, the record directly contradicts Petitioner’s assertion that Shiles lied in court about

  her meeting with the FBI.

         Petitioner also claims Shiles lied in court that he had shown her all discovery. (Doc. 9 at

  9.) However, Petitioner does not state when Shiles allegedly told this lie in court or what discovery

  he did not show her. The Court sees no evidence in the record to suggest Shiles lied in court.

  Petitioner has failed to provide factual support for her claims that Shiles lied in court by a

  preponderance of the evidence. See Pough, 442 F.3d at 964 (explaining defendants “have the

  burden of sustaining their contentions by a preponderance of the evidence”) (quoting McQueen v.

  United States, 58 F. App’x 73, 76 (6th Cir. 2003)). As a result, Petitioner’s ineffective assistance

  of counsel claim based on Shiles’s alleged lies in court will be dismissed.




                                                   18

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 18 of 32 PageID #: 398
                         d.      Aggressive Behavior

         Petitioner claims Shiles was aggressive towards her on numerous occasions. (Doc. 9 at 9.)

  Specifically, Petitioner alleges Shiles threw papers at her when she said she wanted to go to trial

  and told Petitioner to shut up and stay mute. (Id.) However, Petitioner does not allege this

  behavior prejudiced her defense, and thus, she has failed to demonstrate such conduct, even if it

  occurred, constituted ineffective assistance of counsel. See Strickland, 466 U.S. at 687.

         Accordingly, Petitioner’s claim based on Shiles’s alleged aggressive behavior will be

  dismissed.

                         e.      Conflict of Interest

          “To establish an ineffective assistance of counsel claim based on a conflict of interest, a

  movant must demonstrate (1) the existence of an actual conflict of interest and (2) that the conflict

  adversely affected the movant’s defense.” United States v. Atkin, 80 F. Supp. 2d 779, 783 (N.D.

  Ohio 2000) (citing Strickland, 466 U.S. at 692).

         Petitioner’s conflict-of-interest claim is based on Shiles’s testimony in the hearing on her

  motion to withdraw her guilty plea. At the time of the hearing, Shiles no longer represented

  Petitioner. (See Doc. 331 (identifying Stokes as Petitioner’s counsel) in Case No. 1:12-cr-104.)

  Because Shiles no longer represented Petitioner when he gave his testimony, Petitioner has not

  stated a cognizable conflict-of-interest claim as to Shiles’s testimony. Accordingly, Petitioner’s

  ineffective assistance claim based on Shiles’s purported conflict of interest will be dismissed.

                 2.      Claims Against Stokes

         Petitioner contends her second appointed counsel, Stokes, was also ineffective. Petitioner

  claims Stokes failed to file a prompt request to withdraw Petitioner’s guilty plea. (Doc. 2 at 30.)

  Petitioner also contends Stokes was ineffective by failing to call any witnesses at the hearing on



                                                   19

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 19 of 32 PageID #: 399
  the motion to withdraw Petitioner’s guilty plea. (Id.) Finally, in Petitioner’s reply brief, she asserts

  Stokes was ineffective for failure to investigate. (Doc. 9 at 11.)

                         a.      Failure to Promptly File Request to Withdraw Plea

         Petitioner claims Stokes’s performance was deficient because Stokes failed to promptly

  file a request to withdraw Petitioner’s plea agreement, which she contends was the Court’s primary

  justification to deny her request. (Doc. 2 at 30.) In the motion to withdraw, Stokes acknowledged

  Petitioner raised the issue of withdrawing her guilty plea in their first conversation. (Doc. 276 at

  3 in Case No. 1:12-cr-104.) However, the Court’s denial of Petitioner’s motion to withdraw her

  guilty plea was not based solely on Stokes’s delay in filing the request.

         As discussed in the Court’s Order denying Petitioner’s motion to withdraw her guilty plea,

  the Court first determined Petitioner’s claims of coercion were not credible based on her motive

  and inconsistent statements. (Doc. 358 at 4–5 in Case No. 1:12-cr-104.) The Court reached that

  determination because Petitioner had a motive to be untruthful and her testimony was contrary to

  other statements she had given in court, including her testimony under oath to the magistrate judge

  during her change of plea hearing. (Id.) The Court then applied the seven factors outlined in

  United States v. Bashara, 27 F.3d 1174, 1181 (6th Cir. 1994):

         (1) the amount of time that elapsed between the plea and the motion to withdraw it,
         (2) the existence (or absence) of a valid reason for the failure to move for
         withdrawal earlier in the proceedings, (3) whether the defendant has asserted or
         maintained [her] innocence, (4) the circumstances underlying the entry of the guilty
         plea, (5) the defendant’s nature and background, (6) the defendant’s prior
         experience in the criminal justice system, and (7) potential prejudice to the United
         States if the defendant’s motion were granted.

  (Doc. 358 at 5–9 in Case No. 1:12-cr-104 (quoting Bashara, 27 F.3d at 1181).)

         Considering the delay in filing the motion, the Court noted Petitioner did not express any

  intent to withdraw her guilty plea to the Magistrate Judge during the March 20, 2013, hearing on



                                                    20

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 20 of 32 PageID #: 400
  her motion to substitute counsel, nor did she share this intent with the Probation Office. (Id. at 5.)

  In addition, the Court did not find Petitioner’s assertions that she raised the issue to Shiles to be

  credible, which, thus, did not justify the delay. (Id.) The Court also found her assertion that Stokes

  needed time to evaluate the extensive record did not justify the delay. (Id. at 7.) The Court

  determined Petitioner did not maintain her innocence, another factor weighing against Petitioner’s

  motion. (Id.) The circumstances underlying her guilty plea did not support her motion, as

  Petitioner had an entire month to reconsider her plea agreement before changing her plea in court,

  and she stated under oath that she had not been coerced or threatened into making the plea. (Id. at

  7–8.) The Court also determined there was no evidence Petitioner did not understand the plea

  colloquy. (Id. at 8.) Finally, the Court noted Petitioner had minimal experience with the federal

  criminal justice system, which was the only factor weighing in favor of granting Petitioner’s

  motion. (Id. at 8–9.)

         Based on all these factors, the Court denied Petitioner’s motion. (Id. at 9.) Thus, Stokes’s

  delay in filing the motion was just one factor of many in reaching the decision, and Petitioner

  offers no evidence to suggest a more timely motion by Stokes would instead have been granted.

  As a result, she has failed to demonstrate Stokes’s delay prejudiced her defense. See Strickland,

  466 U.S. at 687. Petitioner’s ineffective-assistance claim based on Stokes’s failure to timely file

  the motion to withdraw her guilty plea will be dismissed.

                          b.     Failure to Call Witnesses

         “The failure to call favorable witnesses can amount to ineffective assistance where it results

  in prejudice to the defense.” Pillette v. Berghuis, 408 F. App’x 873, 884 (6th Cir. 2010) (citing

  Towns v. Smith, 395 F.3d 251, 258–60 (6th Cir. 2005)). To show prejudice, a defendant must

  demonstrate “a reasonable probability that the outcome of the proceedings would have been



                                                   21

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 21 of 32 PageID #: 401
  different had his counsel introduced the [witness’s] testimony.” Fitchett v. Perry, 644 F. App’x

  485, 493 (6th Cir. 2016) (internal quotations omitted).

         Here, Petitioner asserts Stokes called no witnesses at the hearing on the motion to withdraw

  her guilty plea, and, as a result, she was unable to set aside her plea. (Doc. 9 at 11.) However,

  Petitioner does not provide the names of any witnesses whose testimony would have resulted in a

  different outcome of the proceedings.

         As summarized in the preceding section, the Court’s denial of Petitioner’s motion was

  based on the Court’s determination of Petitioner’s credibility, her prior statements in court, her

  failure to timely file the motion, the circumstances underlying her guilty plea, and her background.

  (See Doc. 358 in Case No. 1:12-cr-104.) Petitioner does not contend any witnesses would have

  altered the Court’s analysis, and thus has failed to demonstrate Stokes’s failure to call witnesses at

  this hearing prejudiced her defense. See Fitchett, 644 F. App’x at 493. Accordingly, Petitioner’s

  claim based on Stokes’s failure to call witnesses will be dismissed.

                         c.      Failure to Investigate

         Petitioner contends Stokes did not investigate anything and was unprepared to handle this

  case. (Doc. 9 at 11.) A failure to investigate can constitute ineffective assistance of counsel when

  there is a complete failure to investigate a witness and a showing that the uninvestigated witness

  had favorable testimony to offer. See Stewart v. Wolfenbarger, 468 F.3d 338, 356–57 (6th Cir.

  2006); see also Towns v. Smith, 395 F.3d 251, 258–59 (6th Cir. 2005) (explaining ineffective

  assistance claims have been found when counsel fails to investigate and the failure to do so is

  prejudicial to the client); Clinkscale v. Carter, 375 F.3d 430, 443 (6th Cir. 2004) (explaining a

  failure to investigate potential alibi witnesses can constitute ineffective assistance of counsel).




                                                    22

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 22 of 32 PageID #: 402
          Here, Petitioner asserts Stokes failed to investigate anything, but she offers no facts for the

  Court to evaluate what Stokes failed to investigate or how Petitioner’s defense was prejudiced. As

  a result, Petitioner has not met her burden of sustaining her contention by a preponderance of the

  evidence. See Pough, 442 F.3d at 964. Accordingly, her ineffective-assistance-of-counsel claim

  based on Stokes’s failure to investigate will be dismissed.

                  3.      Claims Against Brooks

          Petitioner asserts her third appointed counsel, Brooks, was ineffective because he made

  inappropriate comments towards her (Doc. 9 at 12), did not understand her Guidelines (id. at 13),

  failed to file a motion for another physician to evaluate her (id.), and did not allow Petitioner to

  read her appeal before filing it (id.).

                          a.      Inappropriate Comments

          Petitioner contends Brooks made inappropriate comments towards her, such as stating his

  hands were bigger than hers, wanting to compare their hand sizes, saying Petitioner looked like

  his ex-wife, and commenting on Petitioner’s looks. (Doc. 9 at 12.) Such comments would indeed

  have been inappropriate. However, Petitioner fails to allege how any such comments prejudiced

  her defense. As a result, Petitioner fails to state a claim of ineffective assistance of counsel based

  on Brooks’s alleged inappropriate comments, and her claim will be dismissed. See Strickland, 466

  U.S. at 687.

                          b.      Failure to Understand Guidelines

          Petitioner asserts Brooks stated he did not understand her Guidelines range and, thus, his

  performance was deficient. (Doc. 9 at 13.) However, there is no evidence in the record that Brooks

  made this statement, nor evidence that he misunderstood her Guidelines range. To the contrary,

  Brooks made several objections to the enhancements to Petitioner’s offense level and



                                                    23

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 23 of 32 PageID #: 403
  demonstrated a clear understanding of the applicable Guidelines range. (Doc. 712 at 8 (objecting

  to two-level enhancement for obstruction of justice), 12 (objection to two-level firearm

  enhancement), 46 (objection to two-level enhancement for using and maintaining facility for

  purposes of distributing and manufacturing controlled substances), 56 (objection to two-level

  livelihood enhancement), 59 (objection to four-level organizer enhancement), 65 (objection for

  failure to apply safety valve) in Case No. 1:12-cr-104.) Thus, the record demonstrates Brooks

  understood Petitioner’s Guidelines range.

         Accordingly, Petitioner’s claim based on her assertion Brooks misunderstood the

  Guidelines will be dismissed.

                        c.        Failure to File Motion

         Petitioner contends Brooks failed to move for a different mental competency evaluation

  after Petitioner had shown the doctor who conducted the first evaluation did not understand the

  Court’s Order and did not meet with Petitioner for more than a few minutes. (Doc. 9 at 13.)

  However, Petitioner does not explain what aspect of the Court’s Order Dr. Rodolfo Buigas did not

  understand, and Brooks questioned Dr. Buigas on his limited interactions with Petitioner. (Doc.

  643 at 34 in Case No. 1:12-cr-104.) Petitioner has not provided any other reasons why another

  evaluator was necessary and has not questioned either Dr. Buigas’s qualifications or the veracity

  of his conclusions.

         As a result, Petitioner’s claim for ineffective assistance based on Brooks’s failure to seek

  another doctor will be dismissed.

                        d.        Appellate Brief

         Petitioner asserts Brooks did not allow her to read her direct appeal before filing it, which

  she alleges was ineffective assistance of counsel. (Doc. 9 at 13.) However, Petitioner does not



                                                    24

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 24 of 32 PageID #: 404
  explain how this prejudiced her defense. Asserting legal conclusions without providing factual

  support is insufficient to establish a claim of ineffective counsel under Strickland. Accordingly,

  Petitioner’s ineffective assistance claim based on this conduct will be dismissed.

         D.      Sentencing Disparity

         Petitioner contends her sentence was longer than the sentences of other similarly situated

  defendants and, thus, her sentence resulted in an unwarranted sentencing disparity. (Doc. 2 at 82.)

  Petitioner notes she raised this issue on appeal and contends the Court of Appeals wanted evidence

  of nationwide sentencing disparities rather than just disparities between Petitioner and her

  co-defendants. (Id.) Petitioner then cites several cases, purportedly to demonstrate nationwide

  sentencing disparities. (Id.) Petitioner also contends she should have been given a downward

  variance for being the first to leave the criminal activity and that the two-level livelihood

  enhancement should be removed. (Id. at 88.) In response, the Government first argues Petitioner’s

  claim is not cognizable on collateral review because it does not implicate a constitutional error in

  her sentencing. (Doc. 7.) The Government then asserts the claim should be denied because it has

  already been addressed and rejected by the Court of Appeals. (Id.)

         A claim previously litigated on direct appeal cannot be the basis for collateral relief absent

  exceptional circumstances. Jones v. United States, 178 F.3d 790, 796 (6th Cir. 1999) (“It is

  . . . well settled that a § 2255 motion may not be employed to relitigate an issue that was raised

  and considered on direct appeal absent highly exceptional circumstances, such as an intervening

  change in the law.”).

         Here, Petitioner raised these arguments on appeal, and the Court of Appeals rejected them.

  (See Doc. 717 in Case No. 1:12-cr-104.) The Court of Appeals noted there is a strong presumption

  of reasonableness accorded to below-Guidelines sentences and explained the cases cited by



                                                  25

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 25 of 32 PageID #: 405
  Petitioner regarding sentencing disparities involved lower drug quantities than those for which

  Petitioner was held accountable. (Id. at 8.) The Court of Appeals also expressly affirmed the

  livelihood enhancement because Petitioner owned and operated the clinics as her primary

  occupation. (Id. at 7.) Finally, the Court of Appeals affirmed the substantive reasonableness of

  the sentence. (Id. at 8–9.)

         Based on the decision of the Court of Appeals, the Court cannot consider Petitioner’s

  arguments on collateral review unless there are exceptional circumstances for doing so. Petitioner

  has not offered any exceptional circumstances for considering the arguments she previously raised

  on appeal. Instead, she cites cases she contends demonstrate nationwide sentencing disparities,

  but does not explain why she did not raise those cases to the Court of Appeals or how such cases

  constitute exceptional circumstances to reconsider her sentencing-disparities claim. Accordingly,

  the Court cannot consider Petitioner’s sentencing-disparities claim, and it will be dismissed.

         E.      Section 3553(a) Factors

         Petitioner contends the Court, in its § 3553(a) analysis, failed to properly consider her

  motion for a downward departure, improperly took into account potential future criminal activity,

  and was biased against Petitioner. (Doc. 2 at 88–89.) Petitioner further asserts the Court should

  have placed greater weight on her lack of a criminal history, status as a mother, actions in the

  criminal case, limited education, and drug abuse problems. (Id. at 93–94.) Petitioner contends the

  Court should have granted her motion for downward variance and departure. (Id.)

         The Government addressed this argument in combination with its discussion of Petitioner’s

  sentencing disparity claim. (Doc. 7 at 4.) The Government argued Petitioner failed to state a

  constitutional violation that is cognizable on collateral review and thus the claim should be

  dismissed. (Id.)



                                                  26

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 26 of 32 PageID #: 406
         Regarding bias, the Court has already addressed and dismissed Petitioner’s request for its

  recusal. (See supra § III(A).) The remaining arguments Petitioner raises, failure to consider her

  motion for downward departure and failure to properly weigh the § 3553 factors, are contradicted

  by the record and have already been raised on appeal.

         The Court granted Petitioner’s motion for a non-Guidelines sentence. (Doc. 712 at 97–98

  [Hearing Tr.] in Case No. 1:12-cr-104.) On appeal, the Court of Appeals evaluated the substantive

  reasonableness of Petitioner’s sentence and found that the Court considered the § 3553(a) factors.

  (See Doc. 717 at 8–9 in Case No. 1:12-cr-104.) As discussed above, a claim previously litigated

  on direct appeal cannot be the basis for collateral relief absent exceptional circumstances. See

  Jones, 178 F.3d at 796. Petitioner has not provided any exceptional circumstances for the Court

  to consider the claims she already raised on direct appeal. Accordingly, Petitioner’s claims

  regarding the § 3553(a) factors will be dismissed.

         F.      Prosecutorial and Investigative Misconduct

         Petitioner alleges Gregg Sullivan, one of the prosecutors, and Drug Enforcement Agent

  James Hixson engaged in misconduct.         Specifically, Petitioner alleges Hixson improperly

  pressured and threatened her (Doc. 2 at 53, 55), Sullivan gained an indictment based only on

  hearsay statements (id. at 56–57), Sullivan made false or misleading statements to the Court (id.

  at 57, 61, 77), Sullivan made materially untrue statements in the indictment (id. at 61–62), files

  were removed from the clinic without a warrant (id. at 70), and Sullivan withheld the filing of a

  USSG § 5K1.1 motion on Petitioner’s behalf (id. at 79).

         In response, the Government contends it is well settled that grand jurors can consider

  hearsay evidence, and Petitioner has provided no evidence to indicate the information provided by

  the Government was false. (Doc. 7 at 6–7.) The Government also notes it is within the



                                                 27

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 27 of 32 PageID #: 407
  prosecutor’s discretion as to whether to file a USSG § 5K1.1 motion, and Petitioner has not proven

  she provided substantial assistance to the Government nor that the Government’s refusal to file the

  motion was for an impermissible reason. (Id.) Finally, the Government asserts Petitioner has

  failed to explain how law enforcement violated her Fourth Amendment rights and, thus, has failed

  to state a claim for relief. (Id. at 7.)

          To state a claim for prosecutorial misconduct, a petitioner must show the Government’s

  conduct was “so egregious so as to render the entire trial fundamentally unfair.” Pritchett v.

  Pitcher, 117 F.3d 959, 964 (6th Cir. 1997) (internal quotation omitted). The Court addresses each

  allegation below.

                  1.       Agent Hixson

          Petitioner asserts Agent Hixson improperly pressured and threatened her during his

  investigation. (Doc. 2 at 53, 55.) However, Petitioner does not explain what actions she took as

  a result of his conduct nor how his conduct rendered her later prosecution fundamentally unfair.

  Petitioner swore under oath that she was pleading guilty to the crimes in her indictment because

  she was in fact guilty, and that she had not been coerced or threatened into pleading guilty. (Doc.

  227 at 11 [6–8], 26 [15–17] in Case No. 1:12-cr-104.) Petitioner has not offered any evidence to

  undermine her prior sworn declarations in court. See Blackledge, 431 U.S. at 74. Accordingly,

  Petitioner has not stated a cognizable prosecutorial misconduct claim based on Agent Hixson’s

  alleged conduct, and her claim will be dismissed.

                  2.       Grand Jury Hearsay

          Petitioner claims Sullivan acted improperly because her indictment was based solely on

  hearsay evidence. (Doc. 2 at 56–57.) “It has long been established . . . that a defendant may be

  indicted by a grand jury relying solely on hearsay evidence.” United States v. Mack, 837 F.2d 254,



                                                  28

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 28 of 32 PageID #: 408
  259 (6th Cir. 1988). Petitioner’s misconduct claim based on hearsay presented to the grand jury

  will therefore be dismissed.

                 3.      Untruthful Statements

         Next, Petitioner contends Sullivan made untruthful statements to the Court and in the

  Indictment. (Doc. 2 at 57, 61, 77.) Petitioner asserts the prosecutor only had hearsay evidence of

  her alleged wrongdoing, but still indicted her and omitted such information during the sentencing

  hearing. (Id. at 77.) However, as discussed above, the Government is permitted to offer hearsay

  evidence to the grand jury, and the grand jury indicted Petitioner based on that evidence.

         In addition, Petitioner pleaded guilty to the crimes outlined in the indictment, and she did

  not contend any of the conduct alleged in the indictment is false. (Doc. 227 at 11 [6–8], 26 [15–

  17] in Case No. 1:12-cr-104.) Petitioner also fails to cite specific statements by the Government

  to the Court that she contends are false, and thus has failed to provide factual support for her claim.

  As a result, Petitioner has failed to demonstrate the Government engaged in prosecutorial

  misconduct and her claim based on Sullivan’s allegedly untruthful statements will be dismissed.

                 4.      Fourth Amendment

         Petitioner then asserts her Fourth Amendment rights were violated. (Doc. 2 at 70.)

  However, as the Government noted, Petitioner does not explain how her rights were violated,

  beyond asserting medical records were removed from the clinic without a warrant. Petitioner must

  provide “something more than legal conclusions unsupported by factual allegations” to entitle her

  to relief. Aguirre v. United States, Nos. 2:06-cr-76, 2:10-cv-276, 2012 WL 3191958, at *6 (E.D.

  Tenn. Aug. 2, 2012) (citing Blackledge, 431 U.S. at 74). Because Petitioner has failed to provide

  any factual allegations in support, her prosecutorial misconduct claim based on the Fourth

  Amendment will be dismissed.



                                                    29

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 29 of 32 PageID #: 409
                 5.     USSG § 5K1.1 Motion

         Finally, Petitioner asserts the Government should have filed a USSG § 5K1.1 motion on

  her behalf. (Doc. 2 at 79.) However, a refusal to file a § 5K1.1 motion is only prohibited if based

  on improper factors, such as consideration of a defendant’s race or religion. See Wade v. United

  States, 504 U.S. 181, 185–86 (1992). Petitioner has not demonstrated the refusal to file was based

  on improper factors, as she only asserts that she provided substantial assistance to the Government

  and thus was entitled to a § 5K1.1 motion. Because Petitioner does not allege an improper

  motivation for the Government’s failure to pursue a § 5K1.1 motion, Petitioner has failed to state

  a claim for prosecutorial misconduct. Accordingly, Petitioner’s misconduct claim based on the

  lack of a § 5K1.1 motion will be dismissed.

         G.      Motions for Subpoenas

         Petitioner has filed two motions for the issuance of a document subpoena under Rule 17(c)

  of the Federal Rules of Criminal Procedure. (Docs. 23, 25.)

         Rule 17 provides in pertinent part as follows:

         A subpoena may order the witness to produce any books, papers, documents, data,
         or other objects the subpoena designates. The court may direct the witness to
         produce the designated items in court before trial or before they are to be offered in
         evidence. When the items arrive, the court may permit the parties and their
         attorneys to inspect all or part of them.

  Fed. R. Crim. P. 17(c)(1). When records are subpoenaed for production at a trial or hearing, their

  relevance and admissibility are determined when they are produced, and they are then either

  entered into evidence or left in the custody of the producing party. United States v. Al-Amin, No.

  1:12-CR-50, 2013 WL 3865079, at *3 (E.D. Tenn. July 25, 2013).

         Rule 17(c) also allows the production of records before a trial or hearing. Fed. R. Crim. P.

  17(c)(1). To compel production of records from a third party, a party must show:



                                                  30

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 30 of 32 PageID #: 410
         (1) that the documents are evidentiary and relevant; (2) that they are not otherwise
         procurable reasonably in advance of trial by exercise of due diligence; (3) that the
         party cannot properly prepare for trial without such production and inspection in
         advance of trial and that the failure to obtain such inspection may tend unreasonably
         to delay the trial; and (4) that the application is made in good faith and is not
         intended as a general “fishing expedition.”

  Al-Amin, No. 1:12-CR-50, 2013 WL 3865079. at *5 (quoting United States v. Nixon, 418 U.S.

  683, 699-700 (1974)). Thus, just as with records returned in open court, records produced before

  a hearing must be intended for introduction into evidence and capable of being introduced into

  evidence. Id. at *4. “The records must meet the standards of admissibility that apply at a trial or

  hearing.” Id.

         In addition, records subpoenaed under Rule 17(c) must be returned to the Court, not a party.

  See id. at *4. “Since the documents, records, and other objects are not discovery, but rather are

  intended to be admitted into evidence, it is the Court to which the document, records, and other

  objects must be returned.” Id.

         Among other procedural flaws in Petitioner’s motions for subpoenas, she has not shown

  the records she seeks would be admissible into evidence. Petitioner seeks “[e]very phone call

  made by petitioner while housed” at CCA Silverdale. (Doc. 23.) Elsewhere she says she is seeking

  “the printed phone records from CCA Silverdale.” (Doc. 25.) It is thus unclear whether she is

  seeking audio recordings of conversations or written records of incoming or outgoing phone calls.

  In either case, Petitioner has not shown the records she seeks would be admissible. A statement,

  whether written or oral, that was made outside of a trial or hearing and is offered into evidence for

  the truth of the matters asserted in the statement constitutes hearsay. Fed. R. Evid. 801(c). Hearsay

  is generally not admissible into evidence. Fed. R. Evid. 802. While there are exceptions to and

  exclusions from the hearsay rule, see Fed. R. Evid. 801(d), 803, 804, Petitioner has not made any

  showing that the particular records she seeks would be admissible, even if her motions for a

                                                   31

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 31 of 32 PageID #: 411
  subpoena where otherwise proper under Rule 17(c) of the Federal Rules of Criminal Procedure.

  Therefore, the Court will DENY Petitioner’s motions for a subpoena (Docs. 23, 25).

         IV.    CONCLUSION

         Based on the foregoing, Petitioner’s motion for an evidentiary hearing (Doc. 30), her

  motions for a subpoena (Docs. 23, 25), and her § 2255 motion as supplemented (Docs. 2, 26) will

  be DENIED. Her motion requesting the status of the case (Doc. 39) will be DENIED AS MOOT.



         An appropriate order will enter.

                                                     /s/
                                                     CURTIS L. COLLIER
                                                     UNITED STATES DISTRICT JUDGE




                                                32

Case 1:18-cv-00305-CLC-CHS Document 40 Filed 11/04/20 Page 32 of 32 PageID #: 412
